The Court:
The motion to dismiss the appeal in this case must be denied. The Clerk’s certificate does not show that any notice of appeal had been served. On the contrary, he does certify that “ notice of appeal was never served, as appears from the files.” The respondent attempts to supply the omission by an affidavit of service of said notice. But that can not be received in lieu of the Clerk’s certificate, which the rule of this Court requires. (See Frederick v. Tierney, 54 Cal. 583.)
Motion denied.